Decree modified on the law and facts in accordance with the memorandum,
and as modified affirmed, without costs of this appeal to either party. Memorandum : We are not satisfied that the evidence was sufficient to sustain a finding that the defendant abandoned the plaintiff. There was, however, ample evidence of cruel and inhuman treatment of the plaintiff by the defendant. The decree of separation should be modified by striking therefrom the words in the ordering paragraph “ and upon the ground of defendant’s abandonment of plaintiff.” As so modified, the decree should be affirmed. All concur. (Appeal from a decree of Monroe Equity Term awarding plaintiff a separation.) Present — McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.